Exhibit 10.43

 

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

 

CLINICAL CHEMISTRY ANALYZER AGREEMENT

 

                THIS CLINICAL CHEMISTRY ANALYZER AGREEMENT (this “Agreement”) is
entered into as of January 30, 2007 (the “Effective Date”) by and between
FUJIFILM Corporation., a Japanese corporation having its principal place of
business at 26-30, Nishiazabu 2-chome, Minato-ku, Tokyo 106-8620 Japan (“Fuji”)
and Heska Corporation, a Delaware corporation, having its principal place of
business at 3760 Rocky Mountain Avenue, Loveland, CO  80538, USA (“Heska”).

 

W I T N E S S E T H:

 

                WHEREAS, Fuji is a manufacturer of diagnostic health care
equipment and desires to obtain a distributor of Products (as hereinafter
defined) in the veterinary market (the “Field” as hereinafter defined) in the
Territory (as hereinafter defined);

 

                WHEREAS, Heska is a distributor of various products in the Field
in the Territory;

 

                WHEREAS, in accordance with the terms and conditions hereof,
Fuji is willing to appoint Heska as its exclusive distributor of Products in the
Territory, and Heska is willing to accept such appointment.

 

                NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and upon the terms and subject to the conditions
set forth below, Heska and Fuji hereby agree as follows:

 

ARTICLE 1 — DEFINITIONS

 

The following words and phrases, when used herein with initial capital letters,
shall have the meanings set forth or referenced below:

 

1.1                                 “Affiliate” shall mean, with respect to each
Party (as hereinafter defined), any legal entity that is, directly or
indirectly, controlling, controlled by or under common control with such Party. 
For purposes of this definition, a Party shall be deemed to control another
entity if it owns or controls, directly or indirectly, more than fifty percent
(50%) of the voting equity of the other entity, or directly or indirectly
possesses the power to direct, or cause the direction of, the management and
policies of such other entity by any means whatsoever.

 

--------------------------------------------------------------------------------


 

1.2                                 “Analyzer” shall mean a non-handheld device,
capable of performing chemical and electrolyte analyses of biological fluids, as
described in Exhibit 1.13 and having the Specifications set forth in
Exhibit 4.1.

 

1.3                                 “Calendar Quarter” shall mean a period of
three (3) consecutive calendar months commencing on January 1, April 1, July 1
or October 1 during the Term.

 

1.4                                 “Calendar Year” shall mean each consecutive
twelve (12) month period prior to the termination of this Agreement, commencing
on January 1 and ending on December 31 of each such Calendar Year.

 

1.5                                 “Competing Product” shall mean a
non-handheld device, capable of performing chemical and electrolyte analyses of
biological fluids.

 

1.6                                 “Confidential Information” shall mean this
Agreement and any and all technical data, information, materials and other
know-how, including trade secrets, presently owned by or developed by, on behalf
of, either Party and/or its Affiliates during the Term (as hereinafter defined)
which relates to a Product, its development, manufacture, promotion, marketing,
distribution, sale or use and any and all financial data and information
relating to the business of either of the Parties and/or of their Affiliates,
which a Party and/or its Affiliates discloses to the other Party and/or its
Affiliates in writing and identifies as being confidential, or if disclosed
orally, visually or through some other media, is identified as confidential at
the time of disclosure and is summarized in writing within thirty (30) days of
such disclosure and identified as confidential, except any portion thereof
which:

 

(a)                                  is known to the receiving Party and/or its
Affiliates at the time of the disclosure, as evidenced by its written records;

 

(b)                                 is disclosed to the receiving Party and/or
its Affiliates by a Third Party having a right to make such disclosure;

 

(c)                                  becomes patented, published or otherwise
part of the public domain through no fault of the receiving Party and/or its
Affiliates; or

 

(d)                                 is independently developed by or for the
receiving Party and/or its Affiliates without use of Confidential Information
disclosed hereunder, as evidenced by its written records.

 

1.7                                 “End User” shall mean a natural person,
corporation, partnership, trust, joint venture, government authority or other
legal entity or organization in the Territory, other than Heska or Fuji and/or
their respective Affiliates, that purchases Products under this Agreement for
use or consumption in the Field by itself or its Affiliates.

 

1.8                                 “Extension Term” shall mean each additional
renewal of the term of this Agreement, if any, following the Initial Term or
another Extension Term, as set forth in Section 9.1.

 

--------------------------------------------------------------------------------


 

1.9                                 “Field” shall mean the veterinary market.

 

1.10                           “Initial Term” shall mean the time beginning on
the Effective Date and ending on December 31st of the Calendar Year in which the
fifth (5th) annual anniversary of the Launch Date occurs, as set forth in
Section 9.1.

 

1.11                           “Launch Date” shall mean the date on which Heska
begins Sale of Products.

 

1.12                           “Party” shall mean Fuji or Heska and “Parties”
shall mean Fuji and Heska.

 

1.13                           “Products” shall mean the Analyzers developed
under Section 2.1 hereunder, consumables (e.g., slides), spare parts and
associated products manufactured by or for Fuji, including those listed on
Exhibit 1.13 subject to amendment pursuant to Section 2.4.

 

1.14                           “Purchase Price” shall mean the price, less any
discounts, for Products purchased by Heska and its Affiliates from Fuji and its
Affiliates hereunder, as set forth on Exhibit 1.13.

 

1.15                           “Sale”, “Sell” or “Sold” shall mean to sell,
hire, let, rent, lease, license or otherwise dispose of Product, either directly
or indirectly through Subdistributors, to a Third Party or Affiliate, provided
such Affiliate is an end user of Products for commercial purposes for monetary
or other valuable consideration.  “Sale”, “Sell” or “Sold” shall not include a
transaction where samples of Product are supplied without charge in connection
with clinical or other experimental trials.

 

1.16                           “Specifications” shall mean the features,
functionality and characteristics of the Products, as set forth in Section 4.1.

 

1.17                           “SpotChem Products” shall mean SPOTCHEM™ EZ Dry
Chemistry analyzers and related products, including but not limited to
consumables and spare parts.

 

1.18                           “Subdistributor” shall mean a natural person,
corporation, partnership, trust, joint venture, government authority or other
legal entity or organization in the Territory, other than Heska or Fuji and/or
their respective Affiliates, which purchases Products from Heska for the purpose
of resale to End Users for use in the Field.

 

1.19                           “Technical Documentation” shall mean all
documents prepared by Fuji in the ordinary course of business that describe the
Products in terms of their intended use and Product claims.  Such documents may
take the form of user instructions, system manuals, product updates or technical
bulletins, but are not limited to such forms.

 

1.20                           “Term” shall have the meaning set forth in
Section 9.1.

 

1.21                           “Territory” shall mean United States of America
and Canada.

 

--------------------------------------------------------------------------------


 

1.22                           “Third Party” shall mean a natural person,
corporation, partnership, trust, joint venture, governmental authority or other
legal entity or organization other than the Parties and/or their Affiliates.

 

ARTICLE 2 — DEVELOPMENT

 

2.1                                 Development Plan. Fuji and Heska agree to
work together to develop the Analyzer and its consumables that meet the
Specifications.  The development of such Analyzer and consumables will be
conducted in accordance with an agreed-upon development plan (the  “Development
Plan”).  Each Party will contribute the resources, such as technical information
and personnel and expense, as outlined in the Development Plan.

 

2.2                                 Intellectual Property Rights.  All rights
and title to inventions and/or discoveries, patentable or otherwise, developed
under this Agreement (“Inventions”) solely by Fuji shall belong to Fuji.  All
rights and title to Inventions developed solely by Heska shall belong to Heska. 
All rights and title to Inventions developed jointly by Fuji and Heska shall
belong jointly to Fuji and Heska.  The patent laws of the United States relating
to inventorship shall determine ownership rights with respect to patentable
inventions.  Each Party shall notify the other Party promptly in writing of each
Invention.

 

2.3                                 Right of First Negotiation with respect to
Inventions.  Within thirty (30) days after written notice of an Invention
pursuant to Section 2.2:

 

(a)          Fuji shall give Heska a written notice offering to enter into
negotiations to license, on an exclusive basis, Fuji’s rights to Heska with
respect to any patent rights,technology, manufacturing, distribution or other
rights in and to such Invention in the Field and in the Territory (the
“Veterinary Rights”).  If, within thirty (30) days of receipt of such notice,
Heska notifies Fuji that it is interested in licensing the Veterinary Rights,
Heska and Fuji shall enter into good faith negotiations with respect thereto and
Fuji will not enter into any agreement or arrangement with any Third Party with
respect to the Veterinary Rights unless Heska and Fuji fail to execute a letter
of intent or binding agreement within ninety (90) days after Fuji’s receipt of
Heska’s notice of interest.  If the Parties do not execute a letter of intent or
agreement within such ninety (90) day period, Fuji shall be free to offer the
Veterinary Rights to Third Parties; provided however, that until twelve (12)
months after the ninety-day period has expired without the letter of intent
being executed with Heska, Fuji shall not offer or enter into any agreement or
other arrangement with respect to the Veterinary Rights with a Third Party on
terms more favorable to such Third Party than those offered in writing to Heska
by Fuji; and

 

(b)         Heska shall give Fuji a written notice offering to enter into
negotiations to license, on an exclusive basis, Heska’s rights to Fuji with
respect to any patent rights,technology, manufacturing, distribution or other
rights in and to such Invention outside the Field (the “Non-Veterinary
Rights”).  If, within thirty (30) days of receipt of such notice, Fuji notifies
Heska that it is interested in licensing the Non-Veterinary Rights, Fuji

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

and Heska shall enter into good faith negotiations with respect thereto and
Heska will not enter into any agreement or arrangement with any Third Party with
respect to the Non-Veterinary Rights unless Fuji and Heska fail to execute a
letter of intent or binding agreement within ninety (90) days after Heska’s
receipt of Fuji’s notice of interest.  If the Parties do not execute a letter of
intent or agreement within such ninety (90) day period, Heska shall be free to
offer the Non-Veterinary Rights to Third Parties; provided however, that until
twelve (12) months after the ninety-day period has expired without the letter of
intent being executed with Fuji, Heska shall not offer or enter into any
agreement or other arrangement with respect to the Non-Veterinary Rights with a
Third Party on terms more favorable to such Third Party than those offered in
writing to Fuji by Heska.

 

2.4                                 Improved Products. Any and all improvements
in and to the Products shall, automatically upon their commercial availability,
become Products under this Agreement.

 

ARTICLE 3 — APPOINTMENT TO MARKET AND DISTRIBUTE; REQUIREMENTS

 

3.1           Exclusive Appointment; Requirements.  As of the Effective Date,
Fuji hereby appoints Heska and its Affiliates for the Term as Fuji’s exclusive
distributor of Products in the Field in the Territory, and Heska accepts such
appointment; provided, however, if Heska fails to purchase at least [***] per
Calendar Year in any calendar Year during the Term of this Agreement (unless
Heska’s failure to purchase such Analyzers is the result of Fuji’s failure to
delivery Product by the delivery date set forth in the applicable Purchase
Order), the exclusive distributorship granted in this Section 3.1 shall change
to a non-exclusive distributorship upon written notice to Heska within thirty
(30) days after expiration of such Calendar Year.  Subject to Section 4.6,  Fuji
shall manufacture and sell to Heska, and, subject to Section 3.2, Heska shall
purchase from Fuji, all of Heska’s and its Affiliates’ requirements for
marketing, promoting, Selling and distributing Products in the Territory for use
in the Field.  Except as set fort in Section 3.2, the exclusive distributorship
granted in this Section 3.1 is on the condition that Heska or its Affiliates
does not purchase from any third Party any Competing Product for marketing,
promoting, Selling and distributing for use in the field in the territory, as
long as   Fuji or its Affiliates is capable of supplying the Products to Heska.
As exclusive distributor in the Field in the Territory, Heska shall have the
sole and exclusive right to market, promote, Sell and distribute Products in the
Territory for use in the Field, which right shall operate to exclude all others,
including Fuji, its Affiliates and all Third Parties.  In furtherance of this
exclusive grant to Heska and its Affiliates, Fuji hereby agrees to use its
commercially reasonable efforts to ensure that any Products Sold outside the
Field are not directly Sold by Fuji or indirectly Sold by Fuji’s distributors or
customers to End Users in the Territory, to the extent permitted under
applicable competition laws.

 

--------------------------------------------------------------------------------


 

3.2           Exception to Requirements Obligations.  Notwithstanding Heska’s
and its Affiliates’ obligations not to purchase Competing Products from any
Third Party pursuant to Section 3.1, Heska is specifically permitted to continue
to purchase SpotChem Products and to Sell and distribute SpotChem Products
(i) to Affiliates and Third Parties prior to the Launch Date, and (ii) to
Heska’s and Affiliates’ customer base in existence as of the Launch Date;
provided that Heska shall not purchase any new SPOTCHEM™ EZ Dry Chemistry
analyzers at any time following the Launch Date.

 

3.3         Right of First Refusal.  With the exceptions of the countries
specifically set forth on Exhibit 3.3, in the event that Fuji desires to appoint
a distributor of the Products in the Field in any country or region outside the
Territory, Fuji shall first offer in writing to Heska the opportunity to accept
such appointment, subject to the terms and conditions of this Agreement.  Heska
shall have thirty (30) days to accept or reject such offer in writing in its
sole discretion.  In the event of acceptance by Heska, Fuji and Heska shall
amend this Agreement to modify the Territory to include such country or region.

 

3.4           Selling Price.  Heska, in its sole discretion, shall determine the
final sales price of Products Sold by Heska to Affiliates and Third Parties in
the Field in the Territory, and no other term or provision in this Agreement
shall be interpreted or deemed to provide Fuji with any right to determine the
final sales price of Products Sold by Heska hereunder.

 

3.5           Appointment of Subdistributors.  Heska shall have the right to
appoint Subdistributors for the Sale of the Products in the Field in the
Territory.  Heska agrees that, if it enters into an agreement or arrangement
with any Subdistributor to allow such Subdistributor to offer for Sale, Sell,
have Sold, use, have used, market, have marketed, distribute, have distributed,
import and have imported Products in the Field in any country or region of the
Territory, Heska shall contractually restrict such Subdistributor’s activities
to sales of Products in the Field for use in the Field by contractually
restricting the Subdistributor from reselling Products to Third Parties outside
the Field outside the Territory to the extent permitted under applicable
competition laws.

 

3.6           Right of First Negotiation with respect to New Products.  Within
thirty (30) days after written notice of any new product of Fuji capable of
performing chemical and/or electrolyte analyses of biological fluids (a “New
Product”), Fuji shall give Heska a written notice offering to enter into
negotiations to purchase Heska’s and its Affiliates’ requirements for marketing,
promoting, Selling and distributing such New Product in the Territory for use in
the Field (the “New Product Right”).  If, within thirty (30) days of receipt of
such notice, Heska notifies Fuji that it is interested in exercising such New
Product Right, Heska and Fuji shall enter into good faith negotiations with
respect thereto and Fuji will not enter into any agreement or arrangement with
any Third Party with respect to the New Product Right for use in the Field in
the Territory unless Heska and Fuji fail to execute a letter of intent or
binding agreement within ninety (90) days after Fuji’s receipt of Heska’s notice
of interest.  If the Parties do not execute a letter of intent or agreement
within such ninety (90) day period, Fuji shall be free to offer the New Product
Right to Third Parties for use in the Field in the Territory.

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

ARTICLE 4 — SPECIFICATIONS, MANUFACTURE, SUPPLY AND DELIVERY OF PRODUCTS

 

4.1           Specifications.  Fuji and Heska shall finalize and mutually agree
upon the Specifications for the Products in writing no later than June 30,
2007.  In the event that either party proposes to modify the Specifications of
any Products to be supplied to Heska, both parties agree to review and discuss
such proposals in good faith; provided, however, any change to the
Specifications will only be made upon the prior written consent of both Heska
and Fuji.     Except with Heska’s prior written consent, all consumable Product
that have an expiration date shall have dating of not less than (i) [***] from
the date of manufacture by Fuji and (ii) [***] from the date of receipt by
Heska.

 

4.2           Packaging and Labeling.  Fuji shall supply all packaging and
labeling required for Products.  All Product packaging and labeling shall be as
set forth in the Specifications.  All labeling and packaging shall designate
Fuji as the “manufacturer” and Heska as the “distributor” of the Products and
shall include both Parties’ logos and additional branding of both Parties as
shall be set forth in the Specifications.  Heska shall reimburse Fuji for any
additional costs incurred in manufacturing Products as a result of changes to
packaging and/or labeling requested by Heska in writing after the Launch Date. 
To the extent any of the packaging and/or labeling to be used as contemplated
hereby includes any Heska trademarks and/or artwork, Fuji shall not acquire any
right or interest therein except for the purpose of manufacturing and packaging
Products for Heska pursuant hereto.  Fuji shall be responsible for assuring that
all Product packaging materials and labels comply with applicable laws.

 

4.3           Manufacture, Sale and Purchase of Products.  During the Term, Fuji
shall manufacture or have manufactured, release, sell and deliver to Heska those
units of Products as are ordered by Heska and accepted by Fuji hereunder and in
accordance with the Specifications for each of the Products. Each party shall
comply with all applicable rules and regulations applicable to the manufacture
or sale of the Products in the Territory in the Field, including as applicable,
those rules and regulations of the FDA, and in accordance with all other
applicable laws and regulations of countries in which Heska sells Products.

 

4.4           Rolling Forecasts.  Prior to the end of each Calendar Quarter,
beginning at the end of the first Calendar Quarter in 2007, Heska shall provide
Fuji with a non-binding forecast of its requirements of the Products for the
following four (4) Calendar Quarters.

 

4.5           Product Orders.  Heska shall order Products on purchase orders
which shall specify the quantities of each Product ordered, delivery dates, the
identity of Products ordered, Product price, and delivery and shipping
instructions including carrier selected.  All purchase orders shall provide Fuji
with no less than [***] notice to the specified delivery date after Fuji’s
receipt of the purchase order.  All orders will be governed by the terms of this
Agreement.  To the extent that any purchase order, confirmation of acceptance or
other document contains terms in conflict

 

--------------------------------------------------------------------------------


 

with, or in addition to, the terms of this Agreement, such conflicting or
additional terms shall not be binding on the Parties unless agreed upon in
advance in writing by the Parties.

 

4.6           Acceptance of Purchase Orders.  Purchase orders in compliance with
the requirements of this Agreement shall be deemed accepted upon receipt by Fuji
and shall be acknowledged as such by Fuji within five (5) days of receipt;
provided, however, that if Heska’s purchase order of a Calendar Quarter exceeds
one-hundred and ten percent (110%) of the forecasts provided by Heska to Fuji
pursuant to Section 4.4, Fuji shall only make commercially reasonable efforts to
accept and deliver the exceeding portion of the purchase order, but having no
obligations to do so.

 

4.7           Purchase Prices.  Purchase Prices for the Products are listed on
Exhibit 1.13.  The Purchase Price set forth in Exhibit 1.13 shall be fixed for
the Term.

 

4.8                                 Taxes.  The Purchase Prices do not include
insurance, freight, customs, duties, taxes, any foreign, federal, state or local
taxes that may be applicable to Products including, without limitation, sales,
excise, value-added, withholding, and other taxes other than taxes based upon
Fuji’s net income and other similar charges.  When Fuji has the legal obligation
to collect such taxes, the appropriate amount shall be added to Heska’s invoice
and paid by Heska unless Heska provides Fuji with a valid tax exemption
certificate authorized by the appropriate taxing authority.

 

4.9           Delivery of Product; Determination of Method of Transportation. 
Products shall be delivered FCA (Incoterms 2000) Fuji’s warehouse at Yokohama,
Japan.  The method of transportation of the Products, shipping destination and
the carrier selected shall be as specified by Heska in its purchase orders.
Notwithstanding the foregoing, regarding the consumable Products, Heska agrees
and acknowledges that Fuji has an allowance of +5% of the quantity of delivered
Products than ordered quantity in the firm purchase order.  In addition to the
requirements set forth in Section 4.1, all consumable Products which has the
term of validity (i.e., expiration date) shall be delivered by Fuji within four
(4) months from the date of manufacturing such consumable Products.

 

4.10         Payments Due.  All payments due and payable hereunder shall be made
by check or wire transfer within sixty (60) days from Heska’s receipt of the
Products.  The invoiced amount shall be paid by Heska to Fuji by:  (a) wire
transfer to the bank listed on Exhibit 4.10 or otherwise specified by Fuji, or
(b) certified bankers check.

 

4.11         Currency Basis.  All prices including Product Prices for Products
and payments therefor shall be in U.S. dollars (“US$”).

 

4.12         Acceptance of Product.  Heska shall not be obligated to accept any
Product that does not conform to the Specifications. Heska shall inspect all
Products upon delivery in a commercially reasonable manner.  Failure by Heska to
give notice of defective or damaged Product within the time periods specified in
Section 4.13 shall be deemed a waiver of Fuji’s obligations with respect to
repair, replacement or refund as set forth below.

 

--------------------------------------------------------------------------------


 

4.13         Defective and Improper Delivery; Product Returns.  If Heska or a
Subdistributor or End User claims that: (a) any Product is defective;
(b) incorrect Product was shipped; or (c) there was a shortage in the shipment,
and notice in writing of such defective Product, incorrect shipment or shortage
is provided to Fuji within thirty (30) days of receipt of the shipment, then,
upon receipt of such notice, Fuji shall either replace any defective or
incorrectly shipped Product, make up any shortfall or refund any Purchase Price
paid by Heska, at Heska’s option.  If any Product is claimed by Heska, a
Subdistributor or End User to be defective and Fuji is notified in writing of
such defect in writing within fifteen (15) days of discovery of such defect,
then Fuji shall either repair, replace or provide a refund for any such
defective Product at Heska’s discretion.  Upon request by Fuji, Heska shall
deliver to Fuji, at Fuji’s cost, any returned Product with regard to which the
credit is claimed.  In addition, Fuji shall reimburse Heska for reasonable
freight expenses directly related to delivering said Product to Fuji.

 

 

ARTICLE 5.  MARKETING OF PRODUCTS

 

5.1           Marketing.  Heska shall, at its own expense, use commercially
reasonable efforts to market and promote the Products in the Territory.

 

5.2           Catalogs, Bulletins.  At Heska’s written request, Fuji shall
provide Heska with reasonable quantities or electronic files of brochures,
instructional material, advertising literature and other relevant Technical
Documentation regarding the Products, at no charge to Heska.  Such documents
shall be in the English language, and may be in other languages to the extent
already available.  Heska, at its own cost, may provide a translation of the
documents into the local language.

 

5.3                                 Training.  Fuji shall provide the training
to Heska as set forth in Exhibit 5.3.

 

5.4           Technical Support.  Heska agrees to be responsible as the first
point of contact for technical support with the End User.  The term “Technical
Support” shall mean, without limitation, problem resolution, explanation of
functionality and collection of incident reports.  Fuji will provide technical
service support to Heska, its Subdistributors and End Users as requested by
Heska.

 

5.5           Warranty Services.  Heska shall provide a technical liaison and
assistance to End Users for warranty service of the Products.  In addition, upon
mutual written agreement of Heska and Fuji, Heska shall perform certain warranty
repairs during the term of the warranty, which shall be billed to and paid by
Fuji at mutually agreed upon labor rates.   In order to provide such warranty
repairs, Fuji shall provide appropriate service manuals, updated service
bulletins and parts in advance and in an adequate amount to effect such repairs.

 

 

ARTICLE 6.  INTELLECTUAL PROPERTY RIGHTS

 

6.1           Use of Trademarks and Tradenames.  Heska shall not use the
trademark “Fuji” and any other trademarks, service marks or tradenames used by
Fuji to identify the Products (the

 

--------------------------------------------------------------------------------


 

“Marks”) regarding selling, distributing, marketing or promoting the Products,
without Fuji’s prior written consent, such consent not be unreasonably withheld
or delayed.  Upon Fuji’s prior written consent with respect to each new
substantive configuration of the marks that Heska proposes to use, Heska may use
the Marks solely for the purpose of identifying Fuji as the manufacturer of the
products, Heska’s distribution of Products, and related performance under this
Agreement.  For the avoidance of doubt, once Fuji approves a particular use of
the Marks, Heska shall be permitted to continue to use such configuration of the
Marks without the need to obtain additional consent from Fuji; provided that
each further use is similar to the prior approved use.  Any substantive changes
to the configuration, however, will require Fuji’s further prior written
consent.  Further, Fuji agrees to approve or reject any proposed new
configuration of the Marks within ten (10) business days.  The Marks and the
goodwill associated therewith are and shall remain the exclusive property of
Fuji.  Heska shall not: (a) use the Marks as part of any composite mark
including any elements not approved in advance in writing by Fuji; (b) challenge
the validity or enforceability of the Marks (unless such restriction is
illegal); (c) acquire any proprietary rights in the Marks by reason of any
activities under this Agreement or otherwise; or (d) use any Marks or Fuji’s
corporate name or trade name as a part of its corporate name or trade name, nor
shall it make any representations or use any names which may or are likely to
cause the public to mistake or confuse Heska for or with Fuji.  All uses of the
marks by Heska and any additional goodwill created thereby shall inure to the
exclusive benefit of Fuji.  Fuji, at all times during the Term on reasonable
notice, shall have the right to inspect the materials and services on or in
connection with which the Marks are use in order to assure Fuji that its quality
standards relating to the products and Heska’s servicing and other
Mark-pertinent provisions of this Agreement are being observed.  If at any time
Fuji shall reasonably object to any use to which the Marks are put, heska shall
promptly cease any such use.

 

 

ARTICLE 7.  REPRESENTATIONS AND WARRANTIES; RECALLS

 

7.1           Product Warranty to End Users.  Heska shall pass through to End
Users Fuji’s standard written limited warranty for all Products as set forth in
Section 7.2.  Heska shall not alter or expand such warranty; provided, however,
that nothing in this Agreement limits Heska’s ability to provide its own
warranty on any of the Products to its End Users (an “Extended Warranty”) so
long as Heska is responsible for satisfying any obligations under such Extended
Warranty that exceed Fuji’s written limited warranty.

 

7.2           Warranty.  Fuji shall extend to Heska and to Heska’s
Subdistributors or End Users standard product warranties, as set forth in
Exhibit 7.2; provided, however, that any modification to any such Product
warranties shall require the prior written consent of Heska.  Further, Fuji
warrants to Heska that at the time of delivery by Fuji, all Products sold
hereunder:  (i) shall have been produced in accordance with the Specifications;
(ii) shall be free from any defect in materials or workmanship; (iii) shall have
been manufactured in accordance with any applicable Current Good Manufacturing
Practices and applicable laws and regulations; (iv) shall be free from any
security interests or other lien or encumbrance; (v) shall have a shelf life
consistent with the requirements of this Agreement and the dating set forth
thereon, if any; and (vi) do not infringe any copyright, patent, trade secret,
trademark, or other proprietary right of any Third Party in the Territory.

 

--------------------------------------------------------------------------------


 

7.3           Disclaimer of Warranties.  EXCEPT FOR THE LIMITED WARRANTIES
PROVIDED IN SECTIONS 7.1 AND 7.2, FUJI MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES OF ANY KIND, AND THE WARRANTIES OF FUJI ARE IN LIEU OF ALL OTHER
WARRANTIES, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.  EXCEPT FOR THE WARRANTY PROVIDED FOR IN
SECTIONS 7.1 AND 7.2, FUJI MAKES NO WARRANTY OF ANY KIND TO END USERS OF HESKA
HEREUNDER.

 

7.4           Recall or Advisory Actions.  If either Party proposes to recall a
Product or issue an advisory letter regarding reliability of or defects in a
Product, then such Party shall first notify the other in writing in a timely
manner prior to making such recall or issuing such advisory letter.  Each Party
shall endeavor to reach an agreement with the other regarding the manner, text
and timing of any publicity to be given such matters in time to comply with any
applicable regulatory requirements, but such Agreement shall not be a
precondition to any action that a Party deems necessary to protect users of a
Product or to comply with any applicable governmental orders.  In the event Fuji
should request Heska to recall a Product, Heska shall take all appropriate
actions to recall such Product.  Fuji shall bear the expenses of any recall
requested by it or resulting from defective manufacture or packaging by Fuji. 
Heska shall bear the expenses of any recall resulting from improper storage,
handling or delivery by Heska.  In cases where the recall is unrelated to any
fault of either Party, the expense of the recall shall be borne by the Parties
equally.

 

 

ARTICLE 8.  INDEMNIFICATION; LIMITATION OF LIABILTY; CONFIDENTIALITY

 

8.1           Indemnification by Fuji.  Fuji shall indemnify, defend and hold
Heska harmless against all claims, losses, damages, liabilities and expenses,
including reasonable attorney’s fees and disbursements, incurred by Heska
arising with respect to, out of or in connection with any claim that (i) the
Products infringe any copyright, patent, trade secret, trademark, or other
proprietary right of any Third Party or (ii) the Products cause bodily injury
(including death), or physical damage to tangible property; provided that Fuji
is notified promptly in writing of the claim by Heska promptly after Heska’s
notice thereof  and Heska provides reasonable assistance in the settlement or
defense of such claim, at Fuji’s expense; provided, that Product is not altered
by Heska except as specifically directed by Fuji.  If a Product is held to
constitute an infringement and its use as contemplated by this Agreement is
enjoined or threatened to be enjoined, Fuji shall at its option and expense: 
(a) procure for Heska the right to continue to Sell and distribute the Products;
or (b) replace or modify the Products with a version that is non-infringing. 
The provision of Section 8.1 above shall not apply to the extent that the
infringement or damage exists as a result of: (i) any combination of the product
with other product(s), (ii) any use of the Product other than its normal or
intended use, (iii) any modification of the Products made by a party other than
Fuji, (iv) any design or specification of the product requested by Heska, or
(v) Heska’s breach of this Agreement, or any negligent act or omission of Heska,
its employees, agents, distributors or dealers.

 

8.2           Limitation of Liability.  EXCEPT FOR CLAIMS MADE PURSUANT TO
SECTION 8.1, UNDER NO CIRCUMSTANCES SHALL A PARTY BE RESPONSIBLE TO THE

 

--------------------------------------------------------------------------------


 

OTHER PARTY FOR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING
OUT OF OR IN CONNECTION WITH THE SALE, DELIVERY, NONDELIVERY, SERVICING, USE,
MAINTENANCE, SUPPORT, CONDITION OR POSSESSION OF PRODUCTS.  THIS SECTION DOES
NOT LIMIT FUJI’S LIABILITY FOR BODILY INJURY (INCLUDING DEATH), OR PHYSICAL
DAMAGE TO TANGIBLE PROPERTY CAUSED BY FUJI OR THE PRODUCTS.

 

8.3           Confidentiality.  Neither Party shall use for any purpose, other
than as contemplated by this Agreement, or divulge to any Third Party, any
Confidential Information provided to such Party by the other Party, except as
may be required by law or judicial order.

 

8.4           Public Announcements.  Neither Party shall make any public
announcement concerning this Agreement, nor make any public statement which
includes the name of the other Party or any of its Affiliates, or otherwise use
the name of the other Party or any of its Affiliates in any public statement or
document, except as may be required by law, including the requirements of the
SEC, or judicial order, without the written consent of the other Party, which
written consent shall not be withheld unreasonably; provided, that the party
required by law to disclose shall use reasonable efforts to provide the other
party notice in writing of any proposed disclosure under this Section and an
opportunity to object to the disclosure or seek confidential treatment thereof.

 

 

ARTICLE 9.  TERM AND TERMINATION

 

9.1           Effective Date and Term.  On the condition that Fuji’s Third Party
patent searches have been completed as satisfactorily to Fuji by May 31, 2007,
this Agreement shall commence as of the Effective Date and expire on
December 31st of the Calendar Year in which the fifth (5th) annual anniversary
of the Launch Date occurs (the “Initial Term”), unless sooner terminated as
expressly provided in this Article 9.  Following the Initial Term, this
Agreement will renew automatically for additional one (1) year terms (each, an
“Extension Term”), unless (i) either Party provides not less than ninety (90)
days written notice to the other Party prior to the commencement of any
Extension Term, of its intention not to renew; provided, however, if Heska has
maintained exclusivity during then current Calendar Year by meeting the minimum
commitments set forth in Section 3.1, the Fuji shall not have the right to elect
to not renew this Agreement for the following Calendar Year or (ii) this
Agreement is sooner terminated as expressly provided in this Article 9 or
(iii) Heska fails to meet the minimum commitments set forth in Section 3.1 and
Fuji elects not to renew this Agreement pursuant to Section 9.1(i).  The Initial
Term and all Extension Terms are referred to herein as the “Term.”

 

9.2           Termination For Cause By Either Party.  In addition to the rights
of the Parties to terminate this Agreement as provided hereinabove, either Party
may terminate this Agreement for cause upon written notice to the other Party in
the event the other Party: (a) appoints a receiver, executes an assignment for
the benefit of creditors or files or otherwise becomes subject to bankruptcy or
insolvency proceedings; or (b) materially breaches this Agreement and fails to
cure such breach within thirty (30) days after receipt of written notice of
breach from the non-breaching Party, as such cure period may be extended for
such additional period as the non-breaching Party reasonably determines that the
breaching Party is diligently pursuing a cure of

 

--------------------------------------------------------------------------------


 

such breach, such additional period not to exceed ninety (90) days, or
(c) either Party fails to comply with all applicable rules and regulations
applicable to the manufacture or sale of Products in the Territory in the Field.

 

9.3           By Heska.  Heska may terminate this Agreement upon ten (10) days
written notice to Fuji in the event that (i) the Launch Date fails to occur on
or before January 1, 2008 due to Fuji’s inability or unwillingness to supply the
Product, unless Heska and Fuji mutually agree in writing to delay the Launch
Date due to development delays or other reasons within thirty (30) days after
the Launch Date, or (ii) Fuji is unable to supply the Product to meet Heska’s
requirements (including delivery date) in three (3) separate purchase orders
issued pursuant to Section 3.5 during any Calendar Year on or after the Launch
Date.

 

9.4           By Fuji.  Fuji may terminate this Agreement upon ten (10) days
written notice to Heska in the event that the Launch Date fails to occur on or
before January 1, 2008 due to Heska’s failure to order Product made available by
Fuji, unless Heska and Fuji mutually agree in writing to delay the Launch Date
due to development delays or other reasons after thirty (30) days from the
Launch Date.

 

9.5                                Effect of Expiration or Termination.  Upon
expiration or termination of this Agreement:

 

(a)                                  The Parties shall immediately cease the use
of any Confidential Information of the other Party, except as permitted in this
Section 9.5.

 

(b)                                 Unless this Agreement is terminated by Fuji
for Heska’s breach or bankruptcy, (i) Fuji shall honor all purchase orders
accepted prior to the date of expiration or termination, and (ii) Heska may
continue to purchase from Fuji and Fuji will continue to manufacture and sell to
Heska, at Heska’s request, Heska’s requirements for consumable Products, spare
parts and associated products (“Post-Termination Supply”) on a nonexclusive
basis but otherwise on the terms set forth in this Agreement for a period of up
to five (5) years following the date of expiration or termination; provided,
however, that if Fuji decides to terminate manufacturing and supplying of
devices capable of performing chemical and electrolyte analyses of biological
fluids for the use in the Territory at any time during the five year period,
Fuji may terminate the Post-Termination Supply by notifying to Heska in writing
twelve (12) months prior to a scheduled date of termination and Fuji shall
discuss in good faith with Heska to agree upon the terms and conditions of
Heska’s last purchases (e.g. volume, delivery schedule); and further provided
that the corresponding purchase price for Post-Termination Supply shall be
reasonable, and if there is any other distributor appointed in the Field and the
Territory, the prices to Heska shall not be higher than those charged to such
distributor.  Notwithstanding anything in this Article 9 to the contrary, in the
event that Fuji continues to manufacture and supply devices capable of
performing chemical and electrolyte analyses of biological fluids in the
Territory, whether inside or outside of the Field, then Fuji may not elect to
earlier terminate the manufacture of Products pursuant to this Section 9.5(b). 
Such consumable

 

--------------------------------------------------------------------------------


 

                                                Products, spare parts and
associated products be no higher than Fuji charges any other customer in the
Field and the Territory.

 

(c)                                  Heska shall return to Fuji all promotional
and sales training materials provided to Heska by Fuji under this Agreement
except as required to perform the activities set forth in Section 9.5(b).

 

(d)                                 Each Party shall return the other Party’s
Confidential Information, except (i) as may be required for each Party to
exercise any post-termination rights hereunder and (ii) for one (1) copy that
may be retained in such Party’s confidential legal files.

 

9.6           Termination of Manufacturing.  If Fuji decides to terminate
manufacturing and supplying of devices capable of performing chemical and
electrolyte analyses of biological fluids for the use in the Territory, Fuji may
terminate this Agreement by notifying to Heska in writing twelve (12) months
prior to a schedule date of termination; provided, however, Fuji shall not
terminate manufacturing of Products during the Initial Term provided in
Section 9.1; and further provided that Fuji and Heska shall discuss in good
faith to agree upon the terms and conditions of Heska’s last purchases (e.g.
volume, delivery schedule) and Post-Termination Supply.  Notwithstanding
anything in this Article 9 to the contrary, in the event that Fuji continues to
manufacture and supply devices capable of performing chemical and electrolyte
analyses of biological fluids for the use in the Territory, whether inside or
outside of the Field, the Fuji may not elect to earlier terminate the
manufacture of Products pursuant to this Section 9.5(b).

 

9.7           Survival.  The following Articles and Sections shall survive
termination of the Agreement:  Articles 1, 5, 6, 7, 8, (except Section 8.3) 9
and 10. The provision of Section 8.3 shall survive for three (3) years from the
date of any expiration or termination of this Agreement.   In addition, all
provisions that must survive in order for each Party to exercise the rights
granted pursuant to Section 9.5(b) shall survive termination or expiration.

 

 

ARTICLE 10.  MISCELLANEOUS

 

10.1         Notices.  All written notices and other communications between the
Parties shall be in the English language and shall be deemed effective on the
date they are received by certified air mail or confirmed facsimile addressed to
the other Party at the address or facsimile number stated below.

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

                If to Fuji:

 

 

 

 

 

 

 

 

 

FUJIFILM Corporation

 

 

 

Attn:General Manager of Life Science Products Div.

 

 

 

26-30, Nishiazabu 2-chome Minato-ku,

 

 

 

Tokyo 106-8620 Japan

 

 

 

Facsimile Number:        [***]

 

 

 

 

 

                With copy to:

 

FUJIFILM Corporation

 

 

 

Attn:General Manager of Legal Div.

 

 

 

26-30, Nishiazabu 2-chome Minato-ku,

 

 

 

Tokyo 106-8620 Japan

 

 

 

Facsimile Number:        [***]

 

                If to Heska:

 

 

 

 

 

Heska Corporation

 

 

 

Attn: Chief Executive Officer

 

 

 

3760 Rocky Mountain Avenue

 

 

 

Loveland, CO 80538

 

 

 

Facsimile Number:        [***]

 

 

 

 

 

                With copy to:

 

 

 

 

 

Heska Corporation

 

 

 

Attn: Executive Vice President, Intellectual Property and

 

 

 

Business Development

 

 

 

3760 Rocky Mountain Avenue

 

 

 

Loveland, CO 80538

 

 

 

Facsimile Number:        [***]

 

 

 

 

 

                With additional copy to:

 

 

 

 

Osborn Maledon, P.A.

 

 

 

Attn: Jonathan Ariano, Esq

.

 

 

2929 North Central Ave.

 

 

 

Suite 2100

 

 

 

Phoenix, AZ 85012

 

 

 

Facsimile Number:        [***]

 

 

10.2         Binding Effect/Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their successors and
assigns.  Neither Party shall have the right to assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party; provided, however, that with a written notice to the other Party, either
Party may assign this Agreement to an Affiliate of such Party or to a
successor-in-interest in the event of a merger, acquisition or sale of
substantially all of the such Party’s assets or stock.

 

--------------------------------------------------------------------------------


 

10.3         Waivers.  Any waiver by either of the Parties hereto of any rights
arising from a breach of any covenants or conditions of this Agreement shall not
be construed as a continuing waiver of other breaches of the same nature or
other covenants or conditions of this Agreement.  Any failure by one of the
Parties to assert its rights for or upon any breach of this Agreement shall not
be deemed to be a waiver of such rights, nor shall such waiver be implied from
the acceptance of any payment.

 

10.4         Relationship of the Parties.   Nothing in this Agreement or any
other document or agreement between the Parties shall constitute or be deemed to
constitute a partnership or joint venture between the Parties.  The relationship
between Heska and Fuji shall be that of buyer and seller. No officer, agent or
employee of one Party shall under any circumstances be considered the agent,
employee or representative of the other Party.  Neither Party shall have the
right to enter into any contracts or binding commitments in the name of or on
behalf of the other Party in any respect whatsoever.

 

10.5         Force Majeure.  Except for Heska’s obligation to make timely
payment for the Products already shipped by Fuji, neither Party shall be liable
to the other Party or in default hereunder by reason of any delay or omission
caused by fire, flood, strike, lockout, civil or military authority,
insurrection, war, embargo, container or transportation shortage or delay of
suppliers due to such causes, and delivery dates shall be extended to the extent
of any delays resulting from the foregoing or similar causes.  In the event of
an occurrence of an event of force majeure the Party affected thereby shall give
the other Party prompt notice of the existence thereof, the causes thereof and
an estimate of the reasonably anticipated delay or nonperformance under this
Agreement that may be caused thereby, and such Party shall use reasonable
commercial efforts and discuss in good faith with the other Party to mitigate
its effects.  In spite of such efforts and discussions, if it is reasonably
judged that a Party is not or is not expected to be able to perform any material
obligation under this Agreement due to an event of force majeure for a period of
ninety (90) days or more, either Party shall have the right to terminate this
Agreement upon written notice to the other Party.

 

10.6         Governing Law.  This Agreement shall in all respects be governed
by, and construed in accordance with, the internal laws (and not the laws of
conflicts) of the State of Colorado.  The United Nations Convention on Contracts
for the International Sale of Goods (1980), as amended, is specifically excluded
from application to this Agreement.

 

10.7         Alternative Dispute Resolution.  Any and all disputes,
controversies, or claims arising out of or relating to this Agreement, or the
breach, termination, or invalidity thereof, shall be finally settled pursuant to
the dispute resolution procedures set forth on Exhibit 10.7.

 

10.8         Entire Agreement.  This Agreement, including the exhibits,
constitutes the entire understanding of the Parties with respect to the subject
matter hereof, and supersedes all prior or contemporaneous writings or
discussions, including but not limited to the Prior Agreement.  Except as
otherwise expressly provided, no agreement varying or extending the terms of
this Agreement shall be binding on either Party unless in a writing signed by an
authorized representative of each Party.

 

--------------------------------------------------------------------------------


 

10.9         Headings.  The headings of the paragraphs and subparagraphs of this
Agreement have been added for the convenience of the parties and shall not be
deemed a part hereof.

 

10.10       Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single Agreement.  In
proving this Agreement, it shall be necessary to produce or account for more
than one counterpart signed by the Party with respect to whom proof is sought.

 

(Remainder of Page intentionally left blank)

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Clinical Chemistry Analyzer
Agreement to be executed on its behalf by its duly authorized officer as of the
Effective Date.

 

 

 

 

 

FUJIFILM Corporation

 

Heska Corporation

 

 

 

 

 

 

 

 

By:

/s/ Yuzo Toda

By:

/s/ Joseph H. Ritter

 

 

 

 

Its:

Director, Corporate Vice President,

Its:

Executive Vice President,

 

General Manager of Life Science

 

Global Business Operations

 

Products Div.

 

 

 

Date:

January 30, 2007

Date:

January 30, 2007

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

 

Exhibit Number

 

Exhibit Name

 

1.13

 

Products and Purchase Prices

 

3.3

 

Countries to which the right of first refusal Under Section 3.3 will not apply

 

3.10

 

Bank Wire Transfer Information

 

4.3

 

Training

 

6.2

 

End User Warranties

 

9.7

 

Alternative Dispute Resolution

 

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 1.13

PRODUCTS AND PURCHASE PRICES

 

Products:

 

                Fuji’s clinical chemistry analyzers (e.g., FDC4000i)
(“Analyzers”), consumables (e.g., general chemistry slides, [***] slides,
electrolyte slides, [***] slides, calibrator and control solutions, heparin,
other fluids, tips, cups, tubes, other consumable products) for use with
Analyzers (“Consumables”), and any improvements to Analyzers or Consumables.

 

Analyzers:

 

List Price:

 

[***] per Analyzer [***].  Such price includes any upgrades (software or
hardware) and retrofits.

 

Discounts:

 

Development discount:                            [***]

 

Introductory discount:                               [***]

 

Loaner discounts:                                                        [***]

 

Field unit discounts:                                           [***]

 

Consumables:

List Price:                                           See Exhibit 1.13(A)

 

Spare Parts:

To be agreed upon by September 30, 2007

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 1.13(A)

 

HESKA Product Name

 

HESKA Abbreviated
Product Name

 

Quantity and
Package

 

Fuji Abbreviated
Product Name

 

Fuji Product Name

 

Price in
US$

Albumin

 

ALB

 

24 Slides/box

 

ALB-P

 

FUJI DRI-CHEM SLIDE ALB-P

 

[***]

Alkaline Phosphatase

 

ALP

 

24 Slides/box

 

ALP-P III

 

FUJI DRI-CHEM SLIDE ALP-P III

 

[***]

ALT (GPT)

 

ALT

 

24 Slides/box

 

GPT/ALT-P III

 

FUJI DRI-CHEM SLIDE GPT/ALT-P III

 

[***]

Amylase

 

AMY

 

24 Slides/box

 

AMYL-P

 

FUJI DRI-CHEM SLIDE AMYL-P

 

[***]

AST (GOT)

 

AST

 

24 Slides/box

 

GOT/AST-P III

 

FUJI DRI-CHEM SLIDE GOT/AST-P III

 

[***]

BUN

 

BUN

 

24 Slides/box

 

BUN-P III

 

FUJI DRI-CHEM SLIDE BUN-P III

 

[***]

Calcium

 

CA

 

24 Slides/box

 

Ca-P III

 

FUJI DRI-CHEM SLIDE Ca-P III

 

[***]

Total Cholesterol

 

CHOL

 

24 Slides/box

 

TCHO-P III

 

FUJI DRI-CHEM SLIDE TCHO-P III

 

[***]

CK

 

CK

 

24 Slides/box

 

CPK-P IIII

 

FUJI DRI-CHEM SLIDE CPK-P IIII

 

[***]

Creatinine

 

CREA

 

24 Slides/box

 

CRE-P III

 

FUJI DRI-CHEM SLIDE CRE-P III

 

[***]

GGT

 

GGT

 

24 Slides/box

 

GGT-P III

 

FUJI DRI-CHEM SLIDE GGT-P III

 

[***]

Glucose

 

GLU

 

24 Slides/box

 

GLU-P III

 

FUJI DRI-CHEM SLIDE GLU-P III

 

[***]

Magnesium

 

MG

 

24 Slides/box

 

Mg-P III

 

FUJI DRI-CHEM SLIDE Mg-P III

 

[***]

Phosphorous

 

PHOS

 

24 Slides/box

 

IP-P

 

FUJI DRI-CHEM SLIDE IP-P

 

[***]

Total Bilirubin

 

TBILI

 

24 Slides/box

 

TBIL-P II

 

FUJI DRI-CHEM SLIDE TBIL-P II

 

[***]

Total Protein

 

TP

 

24 Slides/box

 

TP-P III

 

FUJI DRI-CHEM SLIDE TP-P III

 

[***]

Triglycerides

 

TRIG

 

24 Slides/box

 

TG-P III

 

FUJI DRI-CHEM SLIDE TG-P III

 

[***]

Uric Acid

 

UA

 

24 Slides/box

 

UA-P III

 

FUJI DRI-CHEM SLIDE UA-P III

 

[***]

Electrolytes

 

LYTES

 

24 Slides/box

 

Na-K-Cl

 

FUJI DRI-CHEM SLIDE Na-K-Cl

 

[***]

Pre-Surgical Panel (ALP, ALT, BUN, CREA, GLU, TP)

 

Pre-Surgical Panel

 

24 Slides/box (4 Panels/box)

 

TBA

 

TBA

 

[***]

Kidney Panel (ALB, BUN, CA, CREA, PHOS, TP)

 

Kidney Panel

 

24 Slides/box (4 Panels/box)

 

TBA

 

TBA

 

[***]

Liver Panel (ALB, ALP, ALT, GGT, GLU, T-Bili)

 

Liver Panel

 

24 Slides/box (4 Panels/box)

 

TBA

 

TBA

 

[***]

General Health Panel - Pre Surgical Panel (ALP, ALT, BUN, CREA, GLU, TP) plus
T-BILI, ALB, PHOS, CA, AMY, CHOL

 

General Health Panel

 

24 Slides/box (2 Panels/box)

 

TBA

 

TBA

 

[***]

 

 

 

 

 

 

 

 

 

 

 

Electrolyte Control

 

LyteControl

 

10 amplues/box (1ml/ampule)

 

QE

 

FUJI DRI-CHEM ELECTROLYTE CONTROL QE

 

[***]

Chemistry Control

 

ChemControl

 

2 bottles/box (3ml/bottle)

 

QN

 

FUJI DRI-CHEM CONTROL QN

 

[***]

AutoTips

 

AutoTips

 

480 pieces/box

 

AUTO TIPS

 

FUJI DRI-CHEM AUTO TIPS

 

[***]

Mixing Cups

 

Mixing Cups

 

100 pieces/box

 

MIX CUPS S

 

FUJI DRI-CHEM MIXING CUPS S

 

[***]

Plain Tubes 0.5 ml

 

Plain Tubes 0.5 ml

 

500 pieces/box

 

PLAIN TUBE 0.5

 

FUJI PLAIN TUBE 0.5

 

[***]

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 4.10

BANK WIRE TRANSFER INFORMATION

 

 

Bank Name:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD

Branch:

HEAD OFFICE

Bank Address:

2-7-1, MARUNOUCHI, CHIYODA-KU, TOKYO JAPAN

Swift Code:

BOTKJPJT

Official Name on the account:

FUJIFILM Corporation

Account No.:

[***]

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 3.3

 

Countries to which the right of first refusal under Section 3.3 will not apply

 

 

[***]

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 5.3

TRAINING

 

 

Fuji shall provide training at a time mutually agreed between Heska and Fuji,
but prior to the Launch Date, at Fuji’s expenses of any costs associated with
Fuji’s employees’ airfare, hotel, and other per diem expenses and at Heska’s
facilities.  Such training shall include at least the following items:

 

[***]

 

 

Additionally, Fuji shall provide additional training (i) whenever there are
significant changes made to the Analyzer and (ii) at least once every 2 years at
Heska’s facilities.

 

Should Heska request any training at Fuji’s facility, Fuji shall provide such
training at Fuji’s expense; provided however that Heska shall pay any costs
associated with Heska employees’ airfare, hotel, and other per diem expenses.

 

--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit 7.2

END USER WARRANTIES

 

 

Analyzers:             [***], such warranty to begin thirty (30) days after
receipt of Analyzer by Heska, assuming Heska has accepted such Analyzer. 

 

--------------------------------------------------------------------------------


 

Exhibit 10.7

ALTERNATIVE DISPUTE RESOLUTION

 

 

The parties recognize that from time to time a dispute may arise relating to
either Party’s rights or obligations under this Agreement (a “Dispute”). The
Parties agree that any such dispute shall be resolved by the provisions set
forth in this Exhibit, the result of which shall be binding upon the parties.

 

To begin the process, a Party first must send written notice to the other Party
in accordance with the terms of the Agreement describing the dispute and
requesting attempted resolution by good faith negotiations between their
respective president or principal executive officer (or their designees) of the
affected subsidiaries, divisions, or business units within twenty-eight (28)
days after such notice is received. If the matter has not been resolved within
twenty-eight (28) days of the notice of dispute, or if the parties fail to meet
within such twenty-eight (28) days, either Party may initiate an ADR proceeding
as provided herein. The parties shall have the right to be represented by
counsel in such a proceeding.

 

Subject to the foregoing, a Party may seek arbitration of an unresolved Dispute
in Denver, Co, in accordance with the Rules of the American Arbitration
Association (“AAA”) governing commercial transactions.  The arbitration tribunal
shall consist of three (3) arbitrators.  The Party initiating arbitration shall
nominate one arbitrator (who shall be knowledgeable in the industry but not be
affiliated with such Party) in the request for arbitration and the other Party
shall nominate a second arbitrator (who shall be knowledgeable in the industry
but not be affiliated with such Party) in the answer thereto.  The two
arbitrators so named will then jointly appoint the third arbitrator (who shall
be knowledgeable in the industry but shall not be affiliated with either Party)
as chairman of the arbitration tribunal.  If either Party fails to nominate its
arbitrator, or if the arbitrators named by the parties fail to agree on the
person to be named as chairman within sixty (60) days, the office of the AAA in
Denver, CO shall make the necessary appointments of an arbitrator or the
chairman of the arbitration tribunal.  The award of the arbitration tribunal
shall be final and judgment upon such an award may be entered in any competent
court or application may be made to any competent court for judicial acceptance
of such an award and an order of enforcement.

 

Notwithstanding anything herein to the contrary, nothing in this Exhibit shall
preclude any Party from seeking interim or provisional relief, in the form of a
temporary restraining order, preliminary injunction or other interim equitable
relief concerning the Dispute, either prior to or during the Mediation if
necessary to protect the interests of such Party, or to obtain specific
performance of obligations under this Agreement.  Further, this Section shall be
specifically enforceable.  Bringing or defending an action for such relief shall
not constitute waiver of the right or avoid the obligation to mediate or
arbitrate contained in this Agreement.

 

--------------------------------------------------------------------------------